Opinion by
McSherry, C. J.,
The only particular in which this case differs from the preceding one, Western Md. R. R. Co. v. State, use of Shirk, ante p. 637, is this, that Landis was hurt whilst Shirk was killed. They were both riding in the same cabosse and both jumped therefrom whilst the train was in motion. Precisely the same instructions were given in both cases and identically the same modifications were made to the defendant’s prayers in this case that were made in the other. This being so the same questions are presented which arose in Shirk’s case and were there considered and decided. As there was error in the rulings in Shirk’s case so the same errors are found in this and for the reasons given in that case the judgment in favor of the plaintiff here must be reversed and a new trial will be awarded.